Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Specification
The disclosure is objected to because of the following informalities: in line 11 of paragraph [0023], the proper serial number for the application being discussed is 15/814,158.  
Appropriate correction is required.

Claim Objections
Claims 9 and 16 are objected to because of the following informalities:  
Claim 9: in line 2, “second lateral side” should read “a second lateral side”
Claim 16: the limitations “the sensor rod” and “the position sensor” should be amended to “the first sensor rod” and “the first position sensor” to maintain consistency with Claim 8
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the scope of the limitation “a device housing fixed only to the die at a location along the length of the workpiece” is unclear. The invention of Claim 1 is drawn to an angle measurement device for a press brake machine, and thus the die and the workpiece recited in the preamble are not positively recited as a part of the invention itself. Defining the location of the device housing by its location relative to something that is not part of the invention is improper and thus renders the claim indefinite. Further, it is not clear if the limitation is meant to convey that the device housing is only fixed to the die and is located along the length of the workpiece, or if it is only fixed to the die along the length of the workpiece, but at a location not along the length of the workpiece it may be fixed to something else.
Claims 2-7 are rejected by virtue of their dependence upon Claim 1.
Regarding Claims 10 and 11, the scope of the limitation “the measurement” in line 1 of each claim is unclear. Claim 9, from which both claims depend, recites plural measurements. Are Claims 10 and 11 meant to recite one of the measurements?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-9, 11, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al., hereinafter Ikeda (US 7,802,456).
Regarding Claim 1, Ikeda discloses (Figures 1-4) an angle measurement device (bending angle detecting device 102) for a press brake machine (bending machine 101) having a die (lower tool D) and a punch (punch P) configured to bend a workpiece (workpiece W) by forcing the punch and the die closer together so that the workpiece bends within a recess of the die (column 4 lines 54-57), the angle measurement device comprising: a device housing (casings 109 and 131A) fixed only to the die at a location along the length of the workpiece (casings 109/131A are fixed to lower tool D via moving member 15, bearing 135, rail 133, and die holder 107), wherein the device housing surrounds a device cavity (interior of detector 103 and casing 131A), wherein the device housing comprises a contact segment (contact element 137) configured to move toward the workpiece (column 8 lines 2-8) while remaining completely above and outside of the recess and abut and contact the workpiece at a single location above the recess and the die (clearly seen in Figures 2 and 4), wherein the workpiece is configured to be pressed by the punch into the die of the press brake machine (column 4 lines 37-38); an actuator (fluid pressure cylinder 131) configured to move a piston (piston rod 131B) attached to the contact segment (column 7 lines 49-52; piston rod 131B is attached to contact element 137 via supporting member 119 and detector 103), allowing the actuation of the piston and the contact segment (column 11 lines 6-10 and 25-27; contact element 137 is functional, i.e. actuated, after the piston rod 131B is actuated by fluid pressure cylinder 131), wherein the actuator is located in the device cavity (column 7 lines 43-44); and a position sensor (linear scale 147) located in the device cavity (interior of detector 103), wherein the position sensor comprises a sensor rod (contact element 139) attached to the contact segment (contact elements 137 and 139 are attached via detector 103, clearly shown in Figure 3) and wherein the position sensor detects the position of the sensor rod when the contact segment abuts and contacts the workpiece (column 9 lines 1-4).
Regarding Claim 2, Ikeda discloses (Figures 4 and 26) data representative of the position of the sensor rod (contact element 139), recorded by the position sensor (linear scale 147), is sent to a controller (controller 201) of the press brake (Figure 26; controller 201 receives information about the workpiece in input block 207), wherein the controller is configured to process the data to provide a measurement of the workpiece (column 9 lines 43-50; the bending angle of the workpiece is calculated based on the data from the bending angle detecting devices 102, i.e. measurements of the workpiece are provided).
Regarding Claim 4, Ikeda discloses (Figure 4) the measurement is a bend angle of the workpiece (column 10 lines 32-38), wherein the bend angle is defined as the angle of two segments of the workpiece after the punch presses the workpiece into the die (see workpiece bending angle θ15 in Figure 4).
Regarding Claim 8, Ikeda discloses (Figures 1-4 and 22) a press brake (bending machine 101) configured to bend a workpiece (workpiece W) comprising: an upper beam (punch holder 106) having a punch (punch P); a lower bed (die holder 107) having a die (lower tool D); wherein the upper beam is configured to press the punch to the workpiece into a recess of the die to bend the workpiece (column 4 lines 54-57); and an angle measurement system including a first angle measurement device (bending angle detecting device 102 on operator side, see Figure 1) connected to the die (connected via contact surfaces 141) and comprising: a first device housing (casings 109 and 131A), wherein the first device housing surrounds a first device cavity (interior of detector 103 and casing 131A), wherein the first device housing comprises a first contact segment (contact element 137) configured to move toward the workpiece (column 8 lines 2-8) while remaining completely above and outside of the recess and abut and contact the workpiece at a single location above the recess and the die (clearly seen in Figures 2 and 4), wherein the workpiece is configured to be pressed by the punch into the die of the press brake machine (column 4 lines 37-38); a first actuator (fluid pressure cylinder 131) configured to move a first piston (piston rod 131B) attached to the first contact segment (column 7 lines 49-52; piston rod 131B is attached to contact element 137 via supporting member 119 and detector 103), allowing the actuation of the first piston and the first contact segment (column 11 lines 6-10 and 25-27; contact element 137 is functional, i.e. actuated, after the piston rod 131B is actuated by fluid pressure cylinder 131), wherein the first actuator is located in the first device cavity (column 7 lines 43-44); and a first position sensor (linear scale 147) located in the first device cavity (interior of detector 103), wherein the first position sensor comprises a first sensor rod (contact element 139) attached to the first contact segment (contact elements 137 and 139 are attached via detector 103, clearly shown in Figure 3) and wherein the first position sensor is configured to record the position of the first sensor rod when the first contact segment abuts and contacts the workpiece (column 9 lines 1-4).
Regarding Claim 9, Ikeda discloses (Figures 4 and 26) data representative of the position of the sensor rod (contact element 139), recorded by the position sensor (linear scale 147), is sent to a controller (controller 201) of the press brake (Figure 26; controller 201 receives information about the workpiece in input block 207), wherein the controller is configured to process the data to provide a measurement of the workpiece (column 9 lines 43-50; the bending angle of the workpiece is calculated based on the data from the bending angle detecting devices 102, i.e. measurements of the workpiece are provided).
Regarding Claim 11, Ikeda discloses (Figure 4) the measurement is a bend angle of the workpiece (column 10 lines 32-38), wherein the bend angle is defined as the angle of two segments of the workpiece after the punch presses the workpiece into the die (see workpiece bending angle θ15 in Figure 4).
Regarding Claim 15, Ikeda discloses (Figures 1-4) a second angle measurement device (bending angle detecting device 102 on back gauge side, see Figure 1) comprising: a second device housing (casings 109 and 131A), wherein the second device housing surrounds a second device cavity (interior of detector 103 and casing 131A), wherein the second device housing comprises a second contact segment (contact element 137) configured to abut and contact the workpiece (clearly seen in Figures 2 and 4); a second actuator (fluid pressure cylinder 131) configured to move a second piston (piston rod 131B) attached to the second contact segment (column 7 lines 49-52; piston rod 131B is attached to contact element 137 via supporting member 119 and detector 103), allowing the actuation of the second piston and the second contact segment (column 11 lines 6-10 and 25-27; contact element 137 is functional, i.e. actuated, after the piston rod 131B is actuated by fluid pressure cylinder 131), wherein the second actuator is located in the second device cavity (column 7 lines 43-44); and a second position sensor (linear scale 147) located in the second device cavity (interior of detector 103), wherein the second position sensor comprises a second sensor rod (contact element 139) attached to the second contact segment (contact elements 137 and 139 are attached via detector 103, clearly shown in Figure 3) and wherein the second position sensor is configured to record the position of the second sensor rod when the second contact segment abuts and contacts the workpiece (column 9 lines 1-4).
Regarding Claim 16, Ikeda discloses (Figure 1) the first and second angle measurement devices (bending angle detecting devices 102) are located on a first lateral side (operator side) of the die (lower tool D) and second lateral side (back gauge side) opposite to the first lateral side, respectively.
Regarding Claim 17, Ikeda discloses (Figures 1-4 and 22) a press brake (bending machine 101) configured to bend a workpiece (workpiece W) comprising: an upper beam (punch holder 106) having a punch (punch P); a lower bed (die holder 107) having a die (lower tool D), the die having a length; wherein the upper beam is configured to press the punch toward the workpiece and into a recess of the die in order to bend the workpiece (column 4 lines 54-57); and a plurality of angle measurement devices (bending angle detecting devices 102), each angle measurement device connected to the die (connected via contact surfaces 141) and comprising: a device housing (casings 109 and 131A), wherein the device housing surrounds a device cavity (interior of detector 103 and casing 131A), wherein the device housing comprises a contact segment (contact element 137) configured to move toward the workpiece (column 8 lines 2-8) while remaining completely above and outside of the recess and abut and contact the workpiece at a single location above the recess and the die (clearly seen in Figures 2 and 4), wherein the workpiece is configured to be pressed by the punch into the die of the press brake machine (column 4 lines 37-38); an actuator (fluid pressure cylinder 131) configured to move a piston (piston rod 131B) attached to the contact segment (column 7 lines 49-52; piston rod 131B is attached to contact element 137 via supporting member 119 and detector 103), allowing the actuation of the piston and the contact segment (column 11 lines 6-10 and 25-27; contact element 137 is functional, i.e. actuated, after the piston rod 131B is actuated by fluid pressure cylinder 131), wherein the actuator is located in the device cavity (column 7 lines 43-44); and a position sensor (linear scale 147) located in the device cavity (interior of detector 103), wherein the position sensor comprises a sensor rod (contact element 139) attached to the contact segment (contact elements 137 and 139 are attached via detector 103, clearly shown in Figure 3) and wherein the position sensor is configured to detect the position of the sensor rod when the contact segment abuts and contacts the workpiece (column 9 lines 1-4); and wherein the plurality of angle measurement devices are disposed along the length of the die (seen in Figure 22).
Regarding Claim 18, Ikeda discloses (Figures 1 and 22) the plurality of angle measurement devices (bending angle detecting devices 102) is disposed in a row on two lateral sides (operator side and back gauge side, see Figure 1) of the die (lower tool D) along the length of the die (shown in Figure 22).
Regarding Claim 19, Ikeda discloses (Figures 4 and 26) data representative of the position of each of the sensor rods (contact element 139) of the plurality of angle measurement devices (bending angle detecting devices 102) is provided to a controller (controller 201) by the position sensors (linear scale 147; Figure 26 shows controller 201 receives information about the workpiece in input block 207), wherein the controller is configured to process the data to provide measurements of the workpiece (column 9 lines 43-50; the bending angle of the workpiece is calculated based on the data from the bending angle detecting devices 102, i.e. measurements of the workpiece are provided).
Regarding Claim 20, Ikeda discloses the controller adjusts the bending of the workpiece based on the position reading of the plurality of angle measurement devices (column 11 lines 30-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to Claims 1 and 8, respectively, above, in view of Takehara et al., hereinafter Takehara (US 7,249,478).
Regarding Claims 3 and 10, Ikeda does not disclose that the measurement is the thickness of the workpiece. Takehara teaches (Figures 1 and 6) a controller (control unit 97) for a press brake (press brake 5), wherein data recorded by a position sensor (position sensors 91L/91R and plate thickness/material constant detection unit 39) is sent to the controller, wherein the controller is configured to process the data to provide a measurement of the workpiece (column 16 lines 36-39; memory 127 of control unit 97 receives and stores data for measurements of the workpiece), wherein the measurement is the thickness of the workpiece (column 16 lines 36-39; memory 127 of control unit 97 receives and stores data for the measured plate thickness T). The thickness of the workpiece affects the amount of spring-back during a bending operation, which in turn affects the bending angle (column 1 lines 60-63), so if a user knows the plate thickness, he can use this information to determine optimal bending conditions (i.e. load/stroke of the punch) and increase the accuracy of the bending operation (column 1 line 66 - column 2 line 4 and column 2 lines 8-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of the press brake disclosed by Ikeda such that it processes data to provide a measurement of the thickness of the workpiece, as taught by Takehara, so that optimal bending conditions can be determined based on the workpiece thickness and overall bending accuracy can be improved.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to Claims 1 and 8, respectively, above, in view of Wögerbauer et al., hereinafter Wögerbauer (US 10,365,091).
Regarding Claims 5 and 12, Ikeda does not disclose magnets configured to attach to the die of the press brake machine, but does disclose contact surfaces (column 8 lines 20-25; see Figure 4). Wögerbauer teaches (Figure 2) an angle measurement device (angle measuring device 2) for a press brake machine comprising magnets (magnet 12; column 4 line 67 - column 5 line 1 teaches at least one magnet can be used, which is interpreted to mean that multiple magnets can be used) configured to attach to the press brake machine. The use of magnets to attach the angle measurement device to the press brake machine allows for the angle measurement device to be fixed in place during use while still permitting easy readjustment as needed (column 3 lines 25-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle measurement device disclosed by Ikeda such that it comprises magnets configured to attach to the die of the press brake machine, as taught by Wögerbauer, in order to fix the angle measurement device in place while in use while still allowing for easy readjustment. Examiner note: when the combination of Ikeda and Wögerbauer is made, each of the contact surfaces 141 of Ikeda is modified to include a magnet.
Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to Claims 1 and 8, respectively, above, in view of Aronson et al., hereinafter Aronson (US 4,488,237).
Regarding Claims 6 and 13, Ikeda discloses (Figure 2) that the actuator (fluid pressure cylinder 131) is a pneumatic actuator (column 7 lines 42-43; fluid pressure cylinder 131 contains pressurized air, indicating that it is pneumatic), but is silent to it being coupled to a pneumatic line. Aronson teaches that pneumatic actuators can be used in a press brake system for moving components (column 1 lines 29-30), and that pneumatic devices are coupled to pneumatic lines (column 1 lines 31-32). Since this is a known configuration of a pneumatic actuator for a press brake machine component, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pneumatic actuator disclosed by Ikeda such that it is coupled to a pneumatic line, based on the teaching of Aronson.
Regarding Claims 7 and 14, with reference to the aforementioned combination of Ikeda and Aronson, Aronson teaches that in the art of press brakes it is known to use a valve to control a pneumatic actuator (column 1 lines 31-32; the valve actuating the pneumatic device is interpreted as controlling it). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator disclosed by Ikeda such that it is coupled to an actuator valve configured to control the actuator, as taught by Aronson, because this is a known structure for controlling a pneumatic actuator.

Response to Arguments
Applicant’s arguments, see pages 7-8 of the Remarks filed 02/08/2022, with respect to Rönnmark not disclosing all of the limitations of the amended Claims 1, 8, and 17 have been fully considered and are persuasive.  Therefore, the rejection of these claims under 35 U.S.C. 103 in view of Rönnmark and Ikeda is withdrawn. However, upon consideration of the amended claims and the Applicant’s arguments, a new ground(s) of rejection is made under 35 U.S.C. 102(a)(1) in view of Ikeda, as is discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725          

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725